Moyer, C J.
{¶ 1} This affidavit of disqualification was filed by Brent English, counsel for defendant Fred Elliott, seeking the disqualification of Judge David Basinski from further proceedings in the above-captioned case.
{¶ 2} Affiant contends that Judge Basinski is biased against him because of circumstances surrounding affiant’s request for a continuance of a trial scheduled for January 23, 2002. Having reviewed the record before me, I cannot conclude that affiant has demonstrated the existence of bias or prejudice on the part of Judge Basinski. A judge’s ruling on a request for a continuance or other scheduling matters is discretionary, and an adverse ruling on these matters does not demonstrate the existence of bias or prejudice. In re Disqualification of Spahr (1987), 36 Ohio St.3d 603, 522 N.E.2d 457. Moreover, a judge will not be disqualified because he or she attempts to adhere to a trial schedule and insists on compliance with the mandates of this court’s Rules of Superintendence regarding the granting of continuances and the timely disposition of cases.
{¶ 3} For these reasons, the affidavit of disqualification is found not well taken and denied. The case shall proceed before Judge Basinski.